DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks Page 9, filed 09/26/2022, with respect to the objection to claim 8 has been fully considered. The objection has been withdrawn in light of the amendments to the claims.

Applicant’s arguments, see Remarks Page 9, filed 09/26/2022, with respect to the rejections of claims 2, 7-8, and 10-12 under 35 U.S.C. 112(b) have been fully considered. The rejections have been withdrawn in light of the amendments to the claims.


It is noted on page 16 of the Remarks, that applicant has stated the specification and claims have been amended for low permeability, however these changes have not been made.

Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive.

Applicant alleges Berdichevsky differs from the claims invention because the claimed invention is a heat-resistant permeable fabric that permits controlled release of gas from any thermal event while containing any debris and flame from a thermal runaway event while Berdichevsky is concerned with containing thermal runaway events with the use of a barricade to protect the external environment (Remarks pages 11-12 and 14-15). Applicant alleges neither Marchio nor Berdichevsky show a heat-resistant permeable fabric configured to line interior walls of the TRS case as recited in independent claim 1.
The Office respectfully disagrees.
Marchio discloses an apparatus for a thermal runaway shield enclosure for Li-ion batteries comprising: a thermal runaway shield ("TRS") case having rigid walls with openings on at least one side of the case wherein at least one Li-ion battery is placed inside the TRS case (Non-Final Rejection Page 7).
Berdichevsky teaches the material for the high temperature barricades (sheet insulators) that provide physical heat barriers can be made of Nomex (Non-Final Rejection Page 8). Nomex is a permeable fabric, as evidenced by Pegasus (Nomex Frequently Asked Questions) which states that Nomex includes pores between the fibers (Page 2 under “What is supposed to happen to Nomex in a fire?). Therefore, Nomex is a heat-resistant, permeable fabric.
As stated in the Non-Final Rejection, it would have been obvious to one to one of ordinary skill in the art before the effective filing date of the claimed invention to have provide a heat-resistant, permeable fabric, such as a high temperature barricade made of Nomex as taught by Berdichevsky, to the TRS case, given that Berdichevsky teaches this provides a barricade to block flames from thermal runaway from affecting multiple cells/modules within an energy storage system. Furthermore, it would have been obvious to line the interior wall of the TRS case with the fabric in order to prevent the thermal runaway of one Li-ion battery inside of the TRS case from affecting another Li-ion battery inside the TRS case because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Applicant states Goulet (US 20090209155 Al) is based on the belief that the heat-diffusing and/or heat- reflective core material acts to diffuse heat away from the site of concentrated heat application on the first face of the article, thus preventing the heat from traveling through the article to the opposite face. In a complementary theory, it is believed that the core material can prevent hot gases from traveling through the article such that heat that is applied to one face of the article is not carried through to the opposite face but is deflected or diffused (Remarks Page 13).
Goulet teaches fire-retardant and heat-resistant fabric layers can provide a durable, preferably abrasion resistant, fire-resistant and heat-resistant outer layer for an article (P61). Goulet teaches the fire-retardant and heat-resistant fabric can be chosen from Kevlar and Nomex (P61).
Goulet teaches Kevlar and Nomex can be used for the same purpose, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Goulet within the apparatus of modified Marchio and substituted the heat-resistant, permeable fabric made of Nomex with a heat-resistant, permeable fabric made of Kevlar, given that Goulet teaches these materials can both be used as fire-retardant and heat-resistant fabric layers. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “An apparatus for a thermal runaway shielded enclosure for a thermal runaway shielded Li-ion battery pack comprising: a thermal runaway shield (“TRS”) case…a rigid divider configured to separate an interior of the TRS enclosure into a first compartment and a second compartment…”.
It is unclear if the rigid divider of claim 20 is meant to divide the TRS case  or if it supposed to divide the enclosure as a whole.
Applicant’s specification at P13 states “ In yet another aspect of the present disclosure, an apparatus for a thermal runaway shielded enclosure for a thermal runaway shielded Li-ion battery pack comprises a thermal runaway shield ("TRS") enclosure having rigid walls with openings on at least one side of the enclosure, a heat-resistant, permeable fabric configured to line interior walls of the TRS enclosure, wherein at least one Li-ion battery is placed inside the TRS enclosure, a rigid divider configured to separate an interior of the TRS enclosure into a first compartment and a second compartment, wherein the first compartment is configured to contain at least one thermal runaway shielded battery pack and the second compartment is configured to contain at least one other”.
In order to advance prosecution, claim 20 is being interpreted to mean that the rigid divider is dividing the TRS case and not the entire enclosure as a whole. 

Claim Interpretation
Claim 9 recites “a phenolic thermoset laminate”.
Applicant’s specification does not contain the word thermoset. Applicant’s specification states “Rigidity can be imparted to the pliable thermal runaway shield 24 by a thin sheet or sheets of phenolic/paper laminate or similar heat-resistant material” (P27-P28).
Therefore, a phenolic thermoset laminate is being interpreted as a phenolic laminate with heat resistance. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Marchio et al (US 20120177970 A1) in view of Berdichevsky et al (US 7433794 B1).
Regarding claim 1, Marchio discloses an apparatus for a thermal runaway shield enclosure for Li-ion batteries comprising: a thermal runaway shield (“TRS”) case having rigid walls with openings on at least one side of the case (modular frame 200 with P slots 216 in Figs. 2-6, made of a plastic such as polypropylene), and wherein at least one Li-ion battery is placed inside the TRS case (prismatic cell 100 including lithium-ion cell,  P37, 41-43).
However, Marchio does not disclose a heat-resistant, permeable fabric configured to line interior walls of the TRS case.
In a similar field of endeavor, Berdichevsky teaches a system (10 in Fig. 8) for mitigation of propagation of a thermal runaway event in a multi-cell battery pack for use in an energy storage system (ESS 12 in Fig. 8, C3 / L59-61). Berdichevsky teaches the energy storage system or battery pack (12 in Fig. 8) comprises predetermined number of battery modules or sheets (14 in Fig. 8, C3 / L62-64, “cells 18 are electrically connected in parallel groups of sixty nine cells 18 wherein each of these groups of sixty nine cells 18 constitutes an electrical module called a brick”, C4 / L32-35, “The bricks are then connected in series within individual battery modules in the energy storage system called sheets 14”, C4 / L36-37).
Berdichevsky teaches temperature control via high temperature barricades and that the high temperature barricades are sheet insulators made of materials that provide physical heat barriers to contain propagation between sheets within the ESS (C9 / L20-29). Berdichevsky teaches the material can be Nomex (C9 / L24-26). Berdichevsky teaches that in the event of a cell in thermal runaway, flames may be ejected from a positive end of the cell in thermal runaway, thus causing propagation to a neighboring cell in another sheet of the ESS (C9 / 29-32). Berdichevsky teaches these high temperature barricades such as the sheet insulators may provide a barricade to block this flame from affecting adjacent modules or sheets within the energy storage system (C9 / 32-36) Berdichevsky further teaches, in the event of an internal failure, such a barricade may protect the external environment from internally generating more heat thus propagating the thermal runaway within the ESS (C9 / 36-39).
Therefore it would have been obvious to one to one of ordinary skill in the art before the effective filing date of the claimed invention to have provide a heat-resistant, permeable fabric, such as a high temperature barricade made of Nomex as taught by Berdichevsky, to the TRS case, given that Berdichevsky teaches this provides a barricade to block flames from thermal runaway from affecting multiple cells/modules within an energy storage system. 
Furthermore, it would have been obvious to line the interior wall of the TRS case with the fabric in order to prevent the thermal runaway of one Li-ion battery inside of the TRS case from affecting another Li-ion battery inside the TRS case because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 3, Marchio discloses wherein the TRS enclosure includes openings on another side of the case (aperture 240 in Figs. 5, 13, P47-48).


Regarding claim 6, Marchio discloses a rigid divider (interior wall 224 and 228 in Figs. 2, 5, and 6) configured to separate an interior of the TRS case into a first compartment and a second compartment (the first compartment being drawn to the cavities attached to interior wall 224, the second compartment being drawn to the cavities attached to interior wall 228), wherein the at least one Li-ion battery is in a first compartment and another Li-ion battery is in a second compartment separated by the rigid divider (see Figs. 2, 5, and 6, P44).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Marchio et al (US 20120177970 A1) in view of Berdichevsky et al (US 7433794 B1) as applied to claim 1, and further in view of Goulet (US 20090209155 A1).
Regarding claim 2, modified Marchio does not meet the limitation wherein the heat-resistant, permeable fabric is made from Kevlar.
Goulet teaches fire-retardant and heat-resistant fabric layers can provide a durable, preferably abrasion resistant, fire-resistant and heat-resistant outer layer for an article (P61). Goulet teaches the fire-retardant and heat-resistant fabric can be chosen from Kevlar and Nomex (P61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Goulet within the apparatus of modified Marchio and substituted the heat-resistant, permeable fabric made of Nomex with a heat-resistant, permeable fabric made of Kevlar, given that Goulet teaches these materials can both be used as fire-retardant and heat-resistant fabric layers. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).

Regarding claim 5, Marchio discloses wherein the openings include at least one elongated slot (slots 216, see Fig. 2, 5, and 6).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Marchio et al (US 20120177970 A1) in view of Berdichevsky et al (US 7433794 B1) in view of Goulet (US 20090209155 A1) as applied to claim 2, and further in view of Ryu et al (US 20200044227 A1).
Regarding claim 4, modified Marchio does not meet the limitation wherein the openings include a plurality of circular openings.
In a similar field of endeavor, Ryu teaches a battery module comprising a cell assembly including a plurality of can-type secondary batteries (P51). Ryu teaches the can-type secondary battery may include an electrode assembly, a battery can and a cap assembly (P53). Ryu teaches the battery can and the cap assembly may have a cylindrical or rectangular shape with a top opening (P55). 
Ryu further teaches the battery module can include a module case comprising a first case and a second case (P135). Ryu teaches the first case and the second case may have separate spaces for respectively accommodating the can-type secondary batteries (P136). Ryu teaches when the can-type secondary battery is a cylindrical secondary battery, the space in the first case and the second case for accommodating the secondary battery may have a cylindrical shape corresponding to the shape of the can-type secondary battery (P138).
Ryu teaches this allows it to be possible to fix the entire cell assembly, each secondary battery and a bus bar at once by the module case (P137).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ryu within the apparatus of modified Marchio and modifying the apparatus wherein the openings include a plurality of circular openings, given that Ryu teaches a battery can be both rectangular and cylindrical, and in a case wherein cylindrical batteries were used in the apparatus of modified Marchio rather than rectangular batteries, Ryu teaches a battery case to accommodate cylindrical batteries would have a cylindrical (therefore having a circular top) opening to fix the batteries by the case. 

Claims 7-8, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marchio et al (US 20120177970 A1) in view of Berdichevsky et al (US 7433794 B1) as applied to claim 6, and further in view of Sugeno (US 20190334143 A1).
Regarding claims 7 and 10-11, Marchio further discloses a cooling chamber is defined by the rigid divider in which a cooling member can be inserted into (P47-48).  However, modified Marchio does not meet the limitation wherein the apparatus further comprises a flexible TRS substantially sized as the rigid divider, wherein the rigid divider encloses the flexible TRS.
In a similar field of endeavor, Sugeno teaches a water bag (16 in Fig. 1) contained between an upper cover plate (14 in Fig. 1) and lower cover plate (15 in Fig. 1) of a lid for a cell tray that houses secondary batteries (P27-30). Sugeno teaches the water in the water bag can be packaged in a aluminum laminate film or aluminum foil (P37, therefore, one of ordinary skill in the art would necessarily believe the water bag would be flexible).Sugeno teaches the materials of the upper cover plate and the lower cover plate may be any material as long as holes are easily made when the material is heated with fire (P37).
Sugeno teaches, as shown in Fig. 4, in a case in which a secondary battery generates heat or a secondary battery ignites due to a special test condition, for example, a flame caused from the positive electrode surface of the secondary battery reaches the lower cover plate of the lid for the cell tray, located above the flame F (P50). Sugeno teaches thereafter, when the flame F rages on, the lower cover plate is heated to make a hole therein, and furthermore, the water bag disposed on the top of the lower cover plate is also heated to make a hole therein (P50). Sugeno teaches the water is discharged from the water bag, and discharged to the flame through the hole of the lower cover plate to extinguish the flame (P51).
While Sugeno teaches a water bag being oriented on top of a plurality of battery cells, one of ordinary skill in the art would recognize that a water bag being oriented on the side of a battery cell would also be beneficial in order to, for example, suppress a flame that occurs at a side of a battery within the apparatus because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Furthermore, one of ordinary skill in the art would recognize that a water bag being substantially sized as the rigid divider would allow for the maximum amount of water to be placed in the divider in order to, for example, suppress a flame that occurs anywhere along the rigid divider of the apparatus because a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sugeno within the apparatus of modified Marchio and provided a flexible TRS, such as a water bag taught by Sugeno, substantially sized as the rigid divider, wherein the rigid divider encloses the flexible TRS (by way of interior walls 224 and 228 of Marchio), given that Sugeno teaches the water bag can extinguish flames in case a battery catches on fire.

Regarding claim 8, Marchio further  discloses a cooling chamber is defined by the rigid divider in which a cooling member can be inserted into (P47-48).  However, modified Marchio does not meet the limitation wherein the apparatus further comprises a first flexible TRS and a second flexible TRS substantially sized as the rigid divider, wherein the rigid divider is lined with a first flexible TRS on a first side of the rigid divider and a second flexible TRS on a second side of the rigid divider.
In a similar field of endeavor, Sugeno teaches a water bag (16 in Fig. 1) contained between an upper cover plate (14 in Fig. 1) and lower cover plate (15 in Fig. 1) of a lid for a cell tray that houses secondary batteries (P27-30). Sugeno teaches the water in the water bag can be packaged in a aluminum laminate film or aluminum foil (P37, therefore, one of ordinary skill in the art would necessarily believe the water bag would be flexible).Sugeno teaches the materials of the upper cover plate and the lower cover plate may be any material as long as holes are easily made when the material is heated with fire (P37).
Sugeno teaches an embodiment wherein two water bags are provided with a gap in-between (see Fig. 6(a) and 6(b), P60).
Sugeno teaches, as shown in Fig. 4, in a case in which a secondary battery generates heat or a secondary battery ignites due to a special test condition, for example, a flame caused from the positive electrode surface of the secondary battery reaches the lower cover plate of the lid for the cell tray, located above the flame F (P50). Sugeno teaches thereafter, when the flame F rages on, the lower cover plate is heated to make a hole therein, and furthermore, the water bag disposed on the top of the lower cover plate is also heated to make a hole therein (P50). Sugeno teaches the water is discharged from the water bag, and discharged to the flame through the hole of the lower cover plate to extinguish the flame (P51).
While Sugeno teaches two water bags being oriented on top of a plurality of battery cells, one of ordinary skill in the art would recognize that two water bags being oriented on the side of a battery cell, a first side of the rigid divider and a second side of the rigid divider (see annotated Marchio Fig. 2 below), would also be beneficial in order to, for example, suppress a flame that occurs at one side of a battery in the apparatus because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Furthermore, one of ordinary skill in the art would recognize that two water bags being substantially sized as the rigid divider would allow for the maximum amount of water to be placed in the divider in order to, for example, suppress a flame that occurs anywhere along the rigid divider of the apparatus because a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

    PNG
    media_image1.png
    435
    540
    media_image1.png
    Greyscale
Annotated Marchio Fig. 2
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sugeno within the apparatus of modified Marchio and provided a first flexible TRS and a second flexible TRS, such as the water bags as taught by Sugeno, substantially sized as the rigid divider, wherein the rigid divider is lined with a first flexible TRS on a first side of the rigid divider and a second flexible TRS on a second side of the rigid divider, given that Sugeno teaches the water bag can extinguish flames in case a battery catches on fire.

Regarding claims 10-12, modified Marchio teaches the flexible TRS includes a cavity (the inside of the water bag of Sugeno).
Regarding the limitations “to enclose elements for heat dissipation including water-based coolant” (claim 10), “to enclose a heat spreader for heat dissipation” (claim 11), and “to enclose a carbon veil for heat dissipation” (claim 12), these all recite an intended use of the flexible TRS. Since Sugeno teaches the flexible TRS can hold water, one of ordinary skill in the art would necessarily recognize that it would also be capable of holding a water-based coolant, heat spreader, or carbon veil for heat dissipation. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Regarding claim 20, Marchio discloses an apparatus for a thermal runaway shield enclosure for Li-ion battery pack comprising: a thermal runaway shield (“TRS”) case having rigid walls with openings on at least one side of the case (modular frame 200 with P slots 216 in Figs. 2-6, made of a plastic such as polypropylene), wherein at least one Li-ion battery is placed inside the TRS case (prismatic cell 100 including lithium-ion cell,  P37, 41-43), and a rigid divider (interior wall 224 and 228 in Figs. 2, 5, and 6) configured to separate an interior of the TRS case into a first compartment and a second compartment (the first compartment being drawn to the cavities attached to interior wall 224, the second compartment being drawn to the cavities attached to interior wall 228) wherein the first compartment is configured to contain at least one thermal runaway shielded battery pack (three batteries provided in the first compartment) and the second compartment is configured to contain at least one other thermal runaway shielded battery pack (three batteries provided in the second compartment, see Figs. 2, 5, and 6, P44).
However, Marchio does not disclose a heat-resistant, permeable fabric configured to line interior walls of the TRS case or at least two flexible TRS’s configured to attach on each side of the rigid divider, wherein each flexible TRS includes a cavity to enclose elements for heat dissipation including water-based colored coolant.
In a similar field of endeavor, Berdichevsky teaches a system (10 in Fig. 8) for mitigation of propagation of a thermal runaway event in a multi-cell battery pack for use in an energy storage system (ESS 12 in Fig. 8, C3 / L59-61). Berdichevsky teaches the energy storage system or battery pack (12 in Fig. 8) comprises predetermined number of battery modules or sheets (14 in Fig. 8, C3 / L62-64, “cells 18 are electrically connected in parallel groups of sixty nine cells 18 wherein each of these groups of sixty nine cells 18 constitutes an electrical module called a brick”, C4 / L32-35, “The bricks are then connected in series within individual battery modules in the energy storage system called sheets 14”, C4 / L36-37).
Berdichevsky teaches temperature control via high temperature barricades and that the high temperature barricades are sheet insulators made of materials that provide physical heat barriers to contain propagation between sheets within the ESS (C9 / L20-29). Berdichevsky teaches the material can be Nomex (C9 / L24-26). Berdichevsky teaches that in the event of a cell in thermal runaway, flames may be ejected from a positive end of the cell in thermal runaway, thus causing propagation to a neighboring cell in another sheet of the ESS (C9 / 29-32). Berdichevsky teaches these high temperature barricades such as the sheet insulators may provide a barricade to block this flame from affecting adjacent modules or sheets within the energy storage system (C9 / 32-36) Berdichevsky further teaches, in the event of an internal failure, such a barricade may protect the external environment from internally generating more heat thus propagating the thermal runaway within the ESS (C9 / 36-39).
Therefore it would have been obvious to one to one of ordinary skill in the art before the effective filing date of the claimed invention to have provide a heat-resistant, permeable fabric, such as a high temperature barricade made of Nomex as taught by Berdichevsky, to the TRS case, given that Berdichevsky teaches this provides a barricade to block flames from thermal runaway from affecting multiple cells/modules within an energy storage system. 
Furthermore, it would have been obvious to line the interior wall of the TRS case with the fabric in order to prevent the thermal runaway of one Li-ion battery inside of the TRS case from affecting another Li-ion battery inside the TRS case because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
However, modified Marchio does not meet the limitation wherein the apparatus further comprises at least two flexible TRS’s configured to attach on each side of the rigid divider, wherein each flexible TRS includes a cavity to enclose elements for heat dissipation including water-based colored coolant.
In a similar field of endeavor, Sugeno teaches a water bag (16 in Fig. 1) contained between an upper cover plate (14 in Fig. 1) and lower cover plate (15 in Fig. 1) of a lid for a cell tray that houses secondary batteries (P27-30). Sugeno teaches the water in the water bag can be packaged in a aluminum laminate film or aluminum foil (P37, therefore, one of ordinary skill in the art would necessarily believe the water bag would be flexible).Sugeno teaches the materials of the upper cover plate and the lower cover plate may be any material as long as holes are easily made when the material is heated with fire (P37). Sugeno teaches the water bag can be fixed to the upper cover plate and lower cover plate by way of adhesive (P36).
Sugeno teaches an embodiment wherein two water bags are provided with a gap in-between (see Fig. 6(a) and 6(b), P60).
Sugeno teaches, as shown in Fig. 4, in a case in which a secondary battery generates heat or a secondary battery ignites due to a special test condition, for example, a flame caused from the positive electrode surface of the secondary battery reaches the lower cover plate of the lid for the cell tray, located above the flame F (P50). Sugeno teaches thereafter, when the flame F rages on, the lower cover plate is heated to make a hole therein, and furthermore, the water bag disposed on the top of the lower cover plate is also heated to make a hole therein (P50). Sugeno teaches the water is discharged from the water bag, and discharged to the flame through the hole of the lower cover plate to extinguish the flame (P51).
While Sugeno teaches two water bags being oriented on top of a plurality of battery cells, one of ordinary skill in the art would recognize that two water bags being oriented to attach on each side of the rigid divider (see annotated Marchio Fig. 2 below), would also be beneficial in order to, for example, suppress a flame that occurs at one side of a battery in the apparatus because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

    PNG
    media_image1.png
    435
    540
    media_image1.png
    Greyscale
Annotated Marchio Fig. 2
Furthermore, one of ordinary skill in the art would recognize that two water bags being substantially sized as the rigid divider would allow for the maximum amount of water to be placed in the divider in order to, for example, suppress a flame that occurs anywhere along the rigid divider of the apparatus because a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sugeno within the apparatus of modified Marchio and provided at least two flexible TRS’s, such as the water bags as taught by Sugeno, configured to attach on each side of the rigid divider, by way of adhesive as taught by Sugeno, wherein each flexible TRS includes a cavity to enclose elements for heat dissipation including water-based coolant, such as the water contained within the cavity of the water bag as taught by Sugeno, given that Sugeno teaches the water bag can extinguish flames in case a battery catches on fire.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Marchio et al (US 20120177970 A1) in view of Berdichevsky et al (US 7433794 B1) as applied to claim 6, and further in view of Sagoh et al (US 4336347 A).
Regarding claim 9, modified Marchio does not meet the limitation wherein the rigid divider is made of phenolic thermoset laminate.
In a similar field of endeavor, Sagoh teaches phenolic resins have generally excellent properties, such as excellent water resistance, heat resistance and electrical characteristics (C1 / L39-41). Sagoh teaches phenolic laminates are widely used as an electrical insulating material and that in particular, a phenolic paper laminate having a thickness of about 0.8 to 3.2 mm and a copper-clad laminate for a printed-wiring board are widely used in the field of electrical devices (C1 / L50-55).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize the teaching of Sagoh within the apparatus of modified Marchio and select the material of the rigid divider to be a phenolic paper laminate, given that Sagoh teaches phenolic resins have generally excellent properties, such as excellent water resistance, heat resistance and electrical characteristics, phenolic laminates are used as electrically insulating material, and phenolic paper laminates are used in the field of electrical devices. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729                                                 

/Maria Laios/Primary Examiner, Art Unit 1727